CaSe: lilS-CV-OO740-|\/|RB-SKB DOC #Z l Filed: 10/26/18 Page: l 014 PAGE|D #Z l

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

CARLOS MARTIN
CASE NO. l:l 8-cV-74O

Plaintiff,

VS.

FIRST ADVANTAGE BACKGROUND

 

 

 

 

SERVICES CORPORATION
Defendant.
COMPLAINT
[JURY TRIAL DEMANDED]
PRELIlV.l]NARY STATEMENT
l. This is an action for damages against Defendant First Advantage Background

Services Corp. for violations of the Fair Credit Reporting Aet (“FCRA”), 15 U.S.C. §§ 1681, et

seq.

JURISDICTION AND VENUE

2. Jurisdiotion arises under 15 U.S.C. § l681p and 28 U.S.C. §§ 1331 and l337.

3. Venue is proper pursuant to 28 U.S.C. § l391(b).
PARTIES
4. Plaintiff Carlos Martin is an adult individual residing in Cincinnati, Ohio and a
“consumer” as that term is defined by 15 U.S.C. § l681a(c).
5. Defendant First Advantage Background Services Corporation (“First Advantage”)
' is a “person” and a “consumer reporting agency” as those terms are defined by 15 U.S.C. §

1681a(b) and § l681a(t), respectively, and regularly conducts business in the Southern District

of Ohio.

 

CaSe: lilS-CV-OO740-|\/|RB-SKB DOC #Z l Filed: 10/26/18 Page: 2 Of 4 PAGE|D #Z 2

Factual Allegations

6. In or around June 2018, Plaintiff applied for employment With Home Depot
Product Authority, LLC (“Home Depot”).
7. As part of his job application, Plaintiff signed a document purportedly authorizing
Home Depot to obtain a consumer report for employment purposes
8. Home Depot contracts With First Advantage to supply “consumer reports” as
defined by 15 U.S.C. § 1681a(d) for employment purposes
9. First Advantage reported to Home Depot that Plaintiff had a felony conviction
that actually belongs to a difference individual With the same name (“the Inaccurate
» lnformation”).
10. The Inaccurate Information grossly disparages Plaintiff and has an adverse effect
on his ability to obtain employment
k 11. The Inaccurate Information appears to be caused by a misreading of public
records that upon information and belief results from an flaw and automated process. A basic
review of publicly available information reveals the inaccuracies
12. First Advantage never notified Plaintiff “at the time” it furnished an employment
consumer report containing derogatory public record information about him, as required by 15
U.S.C § 1681k(a)(1).
13. Additionally, First Advantage does not maintain strict procedures designed to
ensure that such information is complete and up to date, as required by 15 U.S.C. § 1681k(a)(2).
14. Plaintiff s employment Was subsequently delayed at Home Depot and Was

informed by Home Depot that the basis for this delay Was the Inaccurate Information.

 

CaSe: lilS-CV-OO740-|\/|RB-SKB DOC #Z l Filed: 10/26/18 Page: 3 Of 4 PAGE|D #Z 3

15. As a result of First Advantage’s conduct, Plaintiff has suffered actual damages in
the form of delayed employment opportunities, harm to reputation, and emotional distress,
including humiliation and embarrassment

16. At all times pertinent hereto, First Advantage Was acting by and through its
agents, servants and/or employees Who Were acting Within the course and scope of their agency
or employment, and under the direct supervision and control of First Advantage.

17. At all times pertinent hereto, First Advantage’s conduct, as Well as that of its
agents, servants and/or employees, Was intentional, Willful, reckless, and in grossly negligent
disregard for federal law and the rights of Plaintiff.

COUNT I - VIOLATIONS OF THE FCRA

18. Plaintiff incorporates the foregoing paragraphs as though the same Were set forth
at length herein.

19. Pursuant to 15 U.S.C. § l68ln and 15 U.S.C. § 16810, First Advantage is liable to
Plaintiff for Willfully and/or negligently failing to comply With the requirements of 15 U.S.C. §
l681e(b) and l681k(a).

20. As a result, First Advantage is liable to Plaintiff for the full amount of statutory,
actual, and punitive damages, along With the attorney’s fees and the costs of litigation, as Well as
such further relief, as may be permitted by laW.

JURY TRIAL DEMAND
21. Plaintiff demands trial by jury on all issues so triable.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests the following relief:

(a) Actual damages ;

 

CaSe: lilS-CV-OO740-|\/|RB-SKB DOC #Z l Filed: 10/26/18 Page: 4 Of 4 PAGE|D #Z 4

(b) Statutory damages;

(c) Punitive damages;

(d) Costs and reasonable attorney’s fees; and

(e) Such other and further relief as may be just and proper.

Dated: October 26, 2018

By:

Respectfully submitted,

O’TOOLE, McLAUGHLIN, DOOLEY &
PECORA, CO. LPA

/s/ MattheW A. Dooley

 

 

Matthew A. Dooley (0081482)

5455 Detroit Road

Sheffield Village, Ohio 44054
Telephone: (440) 930-4001
Facsimile: (440) 934-7208

Email: mdooley@omdplaw.com

Joseph L. Gentilcore*

Francis & Mailman, P.C.

Land Title Building, 19th Floor

1600 Market Street, 25th Fl.

Philadelphia, PA 19103

Telephone: 215-735-8600

Facsimile: 215-940-8000

E-mail: j gentilcore@consumerlawfirm.com

Attorneyfor Plaintiff

* Pro Hac Vice Application to be filed

